﻿Mr. President, it gives me great pleasure to congratulate you on your election to preside over the thirty-fifth session of the General Assembly and assure you of our full cooperation for the success of the session, which we hope will contribute to the realization of the aspirations of peoples and strengthen the struggle for international peace and security,
134.	I am equally pleased to express our gratitude and appreciation to your predecessor, Mr. Salim Ahmed Salim of the United Republic of Tanzania, who successfully guided our deliberations at the sixth and seventh emergency special sessions and the eleventh special session, as well as the thirty-fourth session of the General Assembly.
135.	This session acquires special significance in view of the current dangerous and complex developments in the world. International imperialism, led by the United States, has accelerated its intensive propaganda campaign against States and peoples struggling for their freedom and independence. It continues its efforts to reinforce its military presence by the establishment of new military bases and the dispatching of its naval and other forces to launch its aggressive wars, aggravate the world situation by creating new hotbeds of tension and threaten the peace and security of the peoples in Asia, Africa and Latin America.
136.	Our people in the People's Democratic Republic of Yemen continues its national democratic struggle to consolidate its progressive system, its freedom, its sovereignty and its independence. We are endeavouring to proceed speedily to dismantle the pillars of the old society, to build a new one and implement our comprehensive economic and social development plans, despite all the problems of underdevelopment inherited from a colonial past and despite all foreign imperialist and reactionary conspiracies against us.
137.	We are also exerting all efforts to reunite Yemen. To this end, we are earnestly endeavouring to strengthen contacts and brotherly dialogue between the Governments of the two parts of Yemen and intensify the activities of the joint committees in an effort towards achieving the early completion of their tasks in accordance with agreements between the two Governments. We are working together with our brothers in Sana to develop means of cooperation and coordination in the fields of trade, development plans and economic integration for the unification of our Yemeni people on a peaceful and democratic basis.
138.	We are confident of our success, thanks to the solid commitment of the Yemeni people to its independence, national sovereignty and the restoration of its unity against all forms of foreign interference and imperialist and reactionary attempts to create a climate of tension in Yemen.
139.	Since the signing of the treasonable Camp David accords by the United States, the Zionist entity and the Egyptian regime, the imperialist and Zionist conspiracies continue to mount and to escalate in the Middle East. They have been unfolding at a rapid pace in an attempt to complete the imperialists' full control over the whole area and liquidate the national cause of the Arab peoples and in particular the national cause of the heroic Palestinian people. The Zionist enemy has practised the most brutal forms of repression, terrorism and genocide against the Palestinian people in addition to its settlements policy in the Palestinian and other occupied Arab territories, which culminated in the declaration of Jerusalem as the eternal capital of the Zionist entity. Lebanon is suffering continuous acts of aggression designed to uproot the Palestinian resistance and the nationalist Lebanese movement and undermine its security, independence, territorial integrity and Arab character. The conspiracy of the imperialist and reactionary circles extends far beyond these boundaries. They attempt to sow the seeds of division, to break the unity of the Syrian internal front and thus weaken the steadfast Syrian stand against the Zionist enemy. What is more, we are faced with Egyptian military reinforcements on the borders of the Libyan Arab Jamahiriya.
140.	Yet the conclusions of the seventh emergency special session of the General Assembly represented an important political achievement for the Palestinian revolution at the international level. The widening support for the Palestinian cause was clearly demonstrated at a time of increasing isolation of Israel, the United States and the Egyptian regime. The adoption of Security Council resolution 478 (1980) was a further step in that direction. It declared the annexation of Jerusalem null and void. However, in spite of that increasing world recognition of the right of the Palestinian people to self-determination, a process that started in the United Nations when the General Assembly adopted its resolution 3236 (XXIX) of 22 November 1974, the imperialist Zionist alliance still persists in denying that right, overlooking the fact that the Palestinian question is the core of the conflict in the Middle East. Any solution that does not address itself to that question cannot provide permanent and just peace in the area.
141.	The international community has reaffirmed its solid support for the Palestinian cause. The General Assembly has recognized the right of the Palestinian people to self-determination and its right to establish its independent State; it has recognized the PLO as its sole legitimate representative and has refused to accept the Camp David accords and the policy they represent. With mounting United States support, Israel continues to oppose the world consensus and violate United Nations resolutions. It consolidates its occupation of Palestinian and other Arab territories. It concentrates on liquidating the Palestinian question and establishing a Zionist imperialist reactionary alliance to serve the expansionist ambitions of Israel and United States interests and to threaten the independence, sovereignty and social progress of the Arab peoples.
142.	In an attempt to ensure the success of its designs in the Middle East, international imperialism has provoked crises in Afghanistan, Southeast Asia and the horn of Africa to divert world attention from the aggressive conspiracy it has been orchestrating in those areas.
143.	Together with all these rapid actions in the Arab region today, we are also witnessing extremely dangerous developments. These include the imperialist military presence, in the form of war fleets, in the Indian Ocean and the Red Sea, and the expansion and strengthening of the American base in Diego Garcia. A new political situation of particularly dangerous dimensions arose this year following the agreement of the United States with Oman, Egypt, Somalia and other States for the establishment of aggressive bases and the granting of military facilities in their territories. It is part of an all-out American effort to flex its military muscle whereby, in our area, it aims to control international waterways and guarantee an imperialist capacity for rapid and direct interference to suppress and abort peoples' efforts to uphold their right to independence and sovereignty over their national wealth.
144.	Such imperialist military presence, which forms part of a comprehensive design, goes hand in hand with the objectives of the Camp David conspiracy. Its goal is to exacerbate tensions in the Middle East, Africa and Asia and subvert peaceful relations between States so as to keep them under the consul threat of imperialist interference and obstruct international efforts to make the Indian Ocean and its natural extensions a zone of peace, cooperation and stability.
145.	We regret the war that is currently raging between Iraq and Iran. We appeal to both sides to solve the problem by peaceful means and to mobilize their energies against the Zionist enemy.
146.	Democratic Yemen is particularly anxious to cooperate, and deeply committed to such cooperation, with the other countries in the region against imperialist Zionist designs, in the interests of freedom and prosperity for its peoples. Our policy is based on mutual respect for the independence and national sovereignty of States, non-interference in the internal affairs of other States and mutual benefit, for the security and stability of the region. We also emphasize our firm stand behind the just Palestinian cause and the struggle of brotherly Arab peoples against imperialist and reactionary conspiracies. We support the struggle of the Omani people, under the leadership of the Popular Front for the Liberation of Oman, against the imperialist military presence and for sovereignty and true independence; we believe that the unity of Syria and the Libyan Arab Jamahiriya will serve to strengthen opposition to those designs. We shall also support the national struggle of the Egyptian people until Egypt joins the Arab ranks and shoulders its responsibilities in the struggle against imperialism, Zionism and reactionary forces. In addition, we extend our support to the just struggle of the Saharan people for self-determination.
147.	In Africa, imperialist designs have proved unable to protect the white minority regime in Rhodesia. The people of Zimbabwe, under the leadership of the Patriotic Front, won its final victory. Zimbabwe today is amongst us, playing its role in supporting the struggle of peoples and strengthening the purposes and principles of the Charter. We are confident that the people of Namibia, under the leadership of its sole legitimate representative, SWAPO, will similarly win its heroic struggle against the policy of apartheid in South Africa, which country continues its occupation of Namibia in violation of United Nations resolutions. Such a situation requires that the United Nations shoulder its responsibilities to isolate that regime and impose sanctions against it until the final elimination of racism.
148.	More than once we have had the opportunity to express our firm support for the struggle of the people of Afghanistan and its legitimate Government against the imperialist and reactionary conspiracies aimed at flagrant interference in its internal affairs. We also support the struggle of the peoples of Viet Nam, Laos and Kampuchea to preserve peace and stability in Southeast Asia and foil imperialist designs. We demand that the legitimate Kampuchean representative, the Revolutionary People's Council, should occupy its seat in the United Nations. We also support the struggle of the people of Cyprus for its independence, security, territorial integrity and nonalignment and reiterate our firm stand with the Democratic Republic of Korea in its peaceful efforts to reunite Korea.
149.	With regard to Latin America, we support the resilient struggle of the Cuban people against the blockade imposed by the United States and its struggle to eliminate the American military base in Guantanamo. We also salute the victorious revolutions in Nicaragua and Grenada and condemn the imperialist conspiracies against the people of El Salvador; and we extend our support to the just struggle of the Puerto Rican people for self-determination.
150.	The policy of international imperialism aims at subverting peace and detente by escalating tension and instability in a number of areas in the world, opposing people's movements of national liberation and democracy, feeding the enmity against the socialist States, particularly the Soviet Union, and sowing division and disunity between the developing and socialist countries. We condemn this policy and, at the same time, express our appreciation for the role that the socialist countries, led by the Soviet Union, play in supporting the struggle of peoples, strengthening detente in international relations and preserving peace and security in the world.
151.	The world's economic crises are worsening and assuming critical proportions. The developing countries, which live mostly in poverty, hunger and sickness, bear the brunt of their negative repercussions. They are still the victim of the vicious circle of backwardness, in spite of the international development strategies and other inadequate world efforts. Yet the capitalist industrialized countries, regardless of their problems, enjoy affluence and luxury consumption and squander resources at the expense of the developing countries. It is clear now that these capitalist countries do not shoulder their responsibilities, except to preserve their selfish short-term interests, without due regard for the global interest of genuine interdependence and the establishment of the new international economic order.
152.	Only two weeks ago, the eleventh special session of the General Assembly, on development and international cooperation, was concluded. It bore witness to the futility of dialogue in the absence of political will. It appears as if the capitalist countries are after dialogue for its own sake. But dialogue is not an end in itself if it does not lead to the expected structural changes in the world economy. In spite of their flexibility, understanding and positive initiatives, the developing countries are deeply disappointed by the conclusions of the session, as a result of the hardening position of a few developed capitalist countries. The capitalist countries, in fact, have not improved their position to any substantial degree since the Declaration on the Establishment of the New International Economic Order and during the last six years of negotiations. They are concerned primarily with preserving the existing framework of the world economic relations which guarantee their dominance and control over the international economy. Consequently, they resort to any pretexts and delaying tactics. Even before the start of the global negotiations, and during negotiations on the International Development Strategy for the Third United Nations Development Decade, they created numerous obstacles to weaken both the global negotiations and the strategy so that they would not lead to the expected positive results. On the global negotiations they posed problems, thus preventing any consensus on the procedures and agenda.
153.	Economic crises in the developing countries require radical and effective measures in all fields and activities of development. This is particularly true with regard to the least developed countries that are most in need of a massive transfer of real resources and the united assistance of the rich countries and international and regional financial institutions and funds. Regrettably, even the Immediate Action Programme under UNCTAD resolution 122 (V) of 3 June 1979 has not yet been implemented. It is imperative that this Programme, as well as the programme for the 1980s, should be implemented urgently. In addition, adequate preparations should be made for the United Nations Conference on the Least Developed Countries, to be held in 1981, in order to ensure its success. Undoubtedly, the establishment of the new international economic order will mean a long and hard struggle before the industrialized countries recognize their responsibilities and establish relations based on equality, without exploitation or domination. Economic cooperation among developing countries constitutes a fundamental aspect of this new order in view of the importance of the principle of collective self-reliance. Those countries recognize their role. Yet, to break the deadlock of the global negotiations, they should adopt concrete measures and take practical steps to achieve the tangible results they hope for.
154.	Since its inception the United Nations has been able to save humanity from the disaster of world wars, contribute to dismantling the old colonial system, achieve some economic and social goals and contain a number of world crises. We call for respect for United Nations resolutions in the interest of international peace and security.
155.	In conclusion, I should like to avail myself of this opportunity to express my deep gratitude and appreciation to the Secretary General for his continuous and tireless efforts to solve world problems and strengthen the principles upon which this world Organization was established.
